Citation Nr: 1444924	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.

3.  Entitlement to a compensable rating for residual scars from shell fragment wound of the dorsum and right upper forearm.

4.  Entitlement to a compensable rating for residual scars from shell fragment wound of the left thigh.

5.  Entitlement to a rating in excess of 30 percent from June 27, 2008, and 50 percent from February 4, 2009, forward, for posttraumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2010 rating decision, the Veteran was awarded an increased rating for his service-connected PTSD, resulting in a 50 percent rating effective February 4, 2009.  Therefore, the increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal has been returned to the Board via the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not causally or etiologically related to active service, and has not been shown to be proximately caused or aggravated by his service-connected diabetes mellitus, type II.  

2.  Loss of use of a creative organ has not been demonstrated.

3.  The Veteran's scars from the shell fragment wound of the dorsum and right upper forearm are superficial, nonlinear, stable, and not painful to palpitation.  Functional loss in the form of right upper extremity weakness has been assigned a separate rating under Diagnostic Code 5305 for the entirety of the applicable appeal period.

4.  The Veteran's scars from the shell fragment wound of the left thigh are superficial, nonlinear, stable, and not painful to palpitation.  Functional loss in the form of left lower extremity weakness has been assigned a separate rating under Diagnostic Code 5313-8520 for the entirety of the applicable appeal period. 

5.  Prior to February 4, 2009, the Veteran's PTSD manifested in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, sleep impairment, and memory problems.  From February 4, 2009, forward, the Veteran's PTSD was manifested in no more than occupational social impairment with reduced reliability and productivity due to such symptoms as circumstantial affect, poor impulse control, and memory issues.  The Veteran's symptoms have not shown deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).

3.  The criteria for a compensable rating for residual scars from shell fragment wound of the dorsum and right upper forearm have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (prior to October 23, 2008 and from October 23, 2008).

4.  The criteria for a compensable rating for residual scars from shell fragment wound of the left thigh have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (prior to October 23, 2008 and from October 23, 2008).

5. The criteria for entitlement to a rating in excess of 30 percent from June 27, 2008, and in excess of 50 percent from February 4, 2009, forward, for PTSD, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has erectile dysfunction due to his service-connected diabetes mellitus, type II.  He also asserts entitlement for loss of use of a creative organ based on his erectile dysfunction.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Private treatment notes from July 2000 show the Veteran's report of having difficulty maintaining an erection.  In 2002, the Veteran was diagnosed with erectile dysfunction.  That year, the Veteran was also diagnosed with diabetes mellitus and hypogonadism.  The Veteran was referred for further evaluation of his endocrine system, and in a 2003 letter, "Dr. J.J." stated that he "suspected" the Veteran's erectile problems were "related to" his diabetes mellitus.  Dr. J.J. ordered further testing of the Veteran's testosterone and pituitary levels and indicated that if such test results were normal, no further gonadal treatment would be necessary.  Thereafter, the Veteran's diabetes mellitus, type II, continued to be monitored, and he continued to report erectile dysfunction symptoms.  However, records from 2002 and 2003 specifically note that the Veteran had no side effects from his diabetes mellitus, to include any urological difficulties.  Indeed, subsequent VA treatment records are absent any complaints or treatment related to erectile dysfunction.

In a January 2008 VA medical opinion, the examiner concluded that the Veteran's erectile dysfunction is less likely than not caused or the result of his diabetes mellitus, type II.  The examiner noted that the Veteran reported the onset of erectile dysfunction in the mid 1990's, before any objective evidence of diabetes mellitus.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran is competent to describe symptoms, whether in service or during the years since discharge, based on personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability and the relationship between various medical conditions involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most competent and probative evidence of record does not show that the Veteran's erectile dysfunction is caused or aggravated by his diabetes mellitus, type II.  A VA examiner emphasized that the Veteran's erectile dysfunction symptoms began well before his diabetes mellitus, type II.  The Veteran's private physician indicated that the Veteran's erectile dysfunction "may" be related to his diabetes mellitus, ordering further testing.  Yet, additional gonadal treatment was not recommended and subsequent records for diabetes mellitus, type II treatment specifically show the Veteran had no urological difficulties.  In short, there is no indication of any permanent worsening of the Veteran's erectile dysfunction due to his diabetes mellitus, type II or any causal relationship between the two conditions.

However, the Board must also consider the Veteran's claim on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee, 34 F.3d at 1043.
Service treatment records are negative for complaints of erectile dysfunction, and the Veteran's genitourinary system  was clinically normal  at his January 1971 separation examination.  The Veteran has not provided any specific in-service occurrence on which to base service connection for the condition on a direct basis.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

With regard to the Veteran's claim for entitlement to special monthly compensation (SMC) for loss of use of a creative organ, SMC is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Id.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) (2013).

The Board has concluded that service connection for erectile dysfunction is not warranted.  There is also no evidence of an acquired absence of one or both testicles (other than undescended testicles).  Although the Veteran has erectile dysfunction, absent the loss of use of a creative organ as a result of a service-connected disability, SMC must be denied.  38 U.S.C.A. §§ 1114(k), 5107(b); 38 C.F.R. §§ 3.102, 3.350(a); Gilbert, 1 Vet. App. at 49.  

Increased Ratings

The Veteran seeks higher ratings for his service-connected arm and thigh scars as well as his PTSD.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Scars

Both of the Veteran's scars have been evaluated under Diagnostic Code 7805 and assigned non-compensable ratings.

The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  The Board is required to consider the Veteran's claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

The Board will provide the rating criteria in effect before and after the October 23, 2008 regulatory change for each diagnostic code.

Prior to October 23, 2008, under Diagnostic Code 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

Note (2) instructs to rate tissue loss of the auricle under Diagnostic Code 6207 and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.
Note (3) instructs that evaluating under these criteria, unretouched color photographs are taken into consideration.

The body of Diagnostic Code 7800 was not modified by the regulatory changes effective October 23, 2008.  However, Notes (4) and (5) were added: 
 
Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is warranted for scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.); a 20 percent rating is warranted for scars in an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for scars in an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for scars in an area or areas exceeding 144 square inches (929 sq.cm.).

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A deep scar is one associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7801 were amended to state the following:

Note (1): A deep scar which is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  A 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7802 were amended to state the following:

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7803 assigns a 10 percent rating to superficial, unstable scars.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Prior to October 23, 2008, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars that are painful on examination.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule.).
After October 23, 2008, Diagnostic Code 7804 provides a rating for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Prior to October 23, 2008, Diagnostic Code 7805 indicates scars could be rated based on limitation of function of an affected part.  

After October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  

At a January 2008 VA examination, two scars were identified on the Veteran's right upper extremity.  The first was measured at approximately 20 centimeters in length and 1 to 2 centimeters in width.  The second was approximately 15 centimeters in length and 1 centimeter in width.  With regard to the scars on the Veteran's lower extremity, the examiner identified a scar measuring 25 centimeters by 1 to 2 centimeters on the quadriceps muscle.  The other scar was an exit wound on the posterior aspect of the proximal left lower extremity measuring 20 centimeters in length and 1 centimeter in width. 

There was no pain on examination of any of the four scars, and they were described as stable and superficial.  There was no evidence of inflammation, edema, or keloid formation.  There was no evidence of adherence to underlying tissue or any underlying tissue damage.  The texture of the skin appeared normal over the four scars, but there was depression of the surface contour on the biceps scar and the two lower extremity scars.  Moreover, there was some evidence of distortion of normal symmetry of the biceps and triceps muscles related to the scars.  However, there was no evidence of induration or inflexibility, nor was there an indication of restriction of range of motion due to any of the four scars.  

The Veteran's scars were again examined by VA in September 2009.  The anterior right arm scar was 22.5 centimeters long  by 2.5 centimeters at the widest part, and the posterior right arm scar was 16 centimeters long by 1.5 centimeters at its widest part.  The anterior left thigh scar was 25 centimeters long by 1 centimeter at the widest part, and the posterior left thigh scar was 20 centimeters long by 1 centimeter wide.

The scars were found to be nonlinear and stable.  There was no pain on palpitation, and the examiner did not find any inflammation, edema, or keloid formations associated with the scars.  There was less than six square inches of tissue loss in all scars except for the posterior left thigh scar.  However, the texture of the scarred areas was normal, and there was no induration or inflexibility associated with the scars.  Indeed, there was no limitation of motion or loss of function identified, nor was there any effect on the Veteran's occupation or usual daily activities.  

However, at a September 2009 orthopedic consultation, the surgeon noted loss of deep fascia and muscle with regard to the scars on the Veteran's arm and thigh.  He also indicated a loss of power and lowered threshold of fatigue when compared to the left arm.  Muscle atrophy was noted in the biceps and triceps as well as the left thigh.  Considerable weakness was also documented on the left lower extremity, resulting in functional impairment.

Indeed, a VA muscle examination from April 2010 documented weakness in the Veteran's left thigh.  The examination report also reflects the Veteran's complaint of burning pain in his left thigh with exertion, to include walking more than a block or trying to lift a heavy object.  The Veteran reported decreased strength in the left thigh and occasional balance issues.  He denied any "tremendous difficulty" with household activities and yard work, reporting that he cut his own grass.  However, he stated he avoids outdoor recreational activities due to his depression and physical disabilities, which include the left thigh injury, chronic back pain, and right upper extremity injuries. 

Upon examination, the Veteran's thigh scars were described as hypopigmented and non-tender.  There was no evidence of skin breakdown, inflammation, edema, or keloid formation.  Range of motion in any joints was not affected.  However, there was decreased motor strength in the left lower extremity.

Throughout the record, the Veteran has emphasized that that his shell fragment wounds are through and through in the right arm and left thigh.  In his Notice of Disagreement, the Veteran asserted that such wounds constituted moderate disability of the muscles.  

First, the Board notes that the Veteran's scars are not burn scars and do not involve the head, face, or neck or other disfigurement of the head face or neck.  As such, Diagnostic Code 7800 is not applicable.  Moreover, none of the Veteran's scars have been found to be both deep and nonlinear; Diagnostic Code 7801 is therefore not applicable.  

Under Diagnostic Code 7804, a compensable rating is also not warranted.  The scars have been consistently described as stable and non-tender.  Examinations showed there was no pain on palpitation.  

Indeed, the Veteran's primary contention appears to be that his scars have affected the strength of his right upper and left lower extremity.  In this regard, the Veteran's contention has been considered when the RO granted a separate rating in July 2010 for muscle weakness under Diagnostic Code 5305 and 5313 for the upper and lower extremities, respectively, under 38 C.F.R. § 4.73. 

Accordingly, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected scars, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Code 7805; Gilbert, 1 Vet. App. at 49.

PTSD

The Veteran seeks an increased rating for PTSD, which has been evaluated as 30 percent disabling from June 27, 2008 and 50 percent disabling from February 4, 2009 under Diagnostic Code 9411.  See 38 C.F.R. § 4.130. 

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but it is not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).
In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

Prior to February 4, 2009, the Veteran's PTSD manifested in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In July 2008, the Veteran reported difficulty living with his wife and daughter.  He reported bursts of anger in which he would  yell and throw things.  He stated that he exhibited such angry outbursts at his construction worksite, but not at home.  

At the October 2008 VA PTSD examination, the Veteran indicated that he had been married to his second wife for sixteen years and that their relationship was "OK."  Although he described his daughter and sons as being a "pain" and denied having any friends, VA treatment records show the Veteran referred to multiple friends.  When asked to describe his leisure pursuits, the Veteran reported golf and target shooting.  He reported previously getting in fights, but his most recent altercation was in the 1990's.  The Veteran did not indicate occupational impairment, as he explained that he had lost his job in construction due to the decline in the housing market.  The Veteran specifically denied unemployment do to his mental health disorder.   
In terms of symptoms, the Veteran's mood was constricted, and he reported sleep impairment.  However, his speech was spontaneous, slow, clear, and coherent.  He was oriented to person and time, and place, and he did not exhibit inappropriate behavior.  His thought process and content were unremarkable.  His remote, recent, and immediate memory were normal.  He denied delusions, panic attacks, obsessive/ritualistic behavior, and homicidal thoughts.  He reported a past history of suicidal thoughts in the 1970's.  The Veteran was assigned a GAF score of 65.

In February 2009, the Veteran indicated that his PTSD symptoms had worsened.  However, from February 4, 2009, forward, the Veteran's PTSD was manifested in no more than occupational social impairment with reduced reliability and productivity due to such symptoms as circumstantial affect, poor impulse control, and memory issues.  

Although June 2009 VA treatment records show the Veteran felt his treatment was helping him get along better with people, including his family, subsequent records show difficulty in maintaining effective relationships.  Specifically, at the October 2009 VA PTSD examination, the Veteran described his family relationships as "chaotic."  He stated that he was increasingly irritable around family members and again denied having any friends.   He indicated that he was not unemployed due to his mental health condition.  The Veteran was assigned a GAF score of 60, and the examiner indicated that there was no change in the Veteran's mental health status since his October 2008 examination.

Moreover, February 2009 and September 2009 private treatment records show the Veteran had difficulty maintaining employment due to difficulty managing stressful situations as well as the effect of both mental and physical service-connected disabilities.

In December 2009 VA mental health treatment records, the Veteran reported difficulty handling family member's job losses.  He was described as depressed and was assigned a GAF score of 60.

In terms of symptoms reported after February 2009, at September 2009 psychology individual therapy, the Veteran exhibited a neutral affect.  He reported feelings of negativity, irritability, and anger, but he denied any suicidal or homicidal ideation.  He also reported difficulty sleeping.  Moreover, the October 2009 VA examination showed the Veteran was appropriately dressed with normal speech and thought processes.  He was able to maintain his hygiene and did not have any problems with activities of daily living.  While his affect was constricted and he was not intact to time, he was intact to person and place.  He denied delusions, hallucinations, and panic attacks.  His recent memory was mildly impaired, and he reported sleep impairment.

December 2009 VA records note the Veteran's continued report of insomnia.  However, in May 2010, the Veteran denied bizarre thought perceptions, depression, anxiety, panic, poor judgment, or memory attention.  The Veteran repeatedly denied active suicidal thoughts, noting only previous suicidal ideation in the 1970's.  

Therefore, the Board finds that the evidence does not show a rating higher than 50 percent is warranted after February 4, 2009.  The October 2009 VA examination did not find a basis for increasing the Veteran from a 30 percent rating to a 50 percent rating.  However, the Board acknowledges the Veteran's report of increased difficulty maintaining work and family relationships.  There was also a slight decrease in the Veteran's GAF scores from 65 to 60.  

Nonetheless, the evidence does not show that the Veteran has occupational or social impairment with deficiencies in most areas or total occupational impairment.  The Veteran reported a decline in the economy contributed to his job less, and medical professionals have identified both physical and mental symptoms that produce occupational impairment.  Furthermore, the Veteran has only endorsed a past history of suicidal ideation and violence.  He has asserted only one current symptom identified in the 70 percent rating criteria, which was impaired impulse control with irritability exhibited toward family members.  He has not asserted, nor does the record show, that the Veteran has any active symptoms identified in a 100 percent rating under Diagnostic Code  9411.  To the contrary, the remaining symptoms listed in the 70 and 100 percent ratings have been consistently denied or absent, such as panic attacks, delusions, hallucinations, inappropriate behavior, illogical speech, spatial disorientation, neglect of personal appearance and hygiene, or obsessive rituals which interfere with routine activities.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent from June 27, 2008, and in excess of 50 percent from February 4, 2009, forward, for PTSD; there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. App. at 49.

Additional Considerations for Increased Rating Claims

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected scars or PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

With regard to the Veteran's scars, the Board has considered the size and location of the scars, as well as his reports of pain.  These symptoms were contemplated in Diagnostic Codes 7800-7805 under both the prior and revised rating criteria.  The Veteran's report of weakness in the upper and lower extremities with the scars has also been considered in assigning a separate rating for symptoms of weakness.  

With regard to the Veteran's PTSD, the Veteran's current symptoms included depressed mood, anxiety, sleep impairment, memory problems, circumstantial affect, and poor impulse control.  All of these symptoms are contemplated in Diagnostic Code 9411.  Moreover, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  Indeed, GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  

In sum, there has been no unusual clinical picture presented or any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran was awarded a TDIU in a February 2011 rating decision, the effective date assigned was in February 4, 2009.  The Veteran applied for an increased rating of his scars in July 2007.  The Board will therefore consider Rice for the appeal period prior to the February 4, 2009 effective date.  Unfortunately, the evidence does not show that the Veteran was unable to maintain substantially gainful employment prior to February 4, 2009.  His statements from that time indicate he was unable to find a job due to a downturn in the economy, and the first medical evidence alleging severe occupational impairment as a result of PTSD was authored in February 2009.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by August 2007 and February 2009 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, statements in support of the claim by the Veteran, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.

Entitlement to a compensable rating for residual scars from shell fragment wound of the dorsum and right upper forearm is denied.

Entitlement to a compensable rating for residual scars from shell fragment wound of the left thigh is denied.

Entitlement to a rating in excess of 30 percent from June 27, 2008, and in excess of 50 percent from February 4, 2009, forward, for PTSD, is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


